The present application is being examined under the pre-AIA  first to invent provisions.
 
DETAILED ACTION

Specification
Content of Specification
 (b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 201.11.

Reference is made to a related application in para 0046 of the specification, however, the application number is missing.  Correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuriki (5,144672) in view of Komissarchik (5,799,276).

As per claim 23, Kuriki (5,144672) teaches a computer implemented method (Abstract),
comprising:

obtaining first user specific data associated with the user identification data (as speaker identification as a function of a speaker dependent dictionary (col. 2 lines 55-65; fig 1. Subblock 6);
creating a first feature vector corresponding to the textual representation, the first feature vector including a first feature value indicating that a first word of the textual representation is represented in the first user specific data (as feature extraction – col. 3 lines 7-21, and picking the closest related recognition result – col. 4 lines 15-24; col. 4 lines 53-65);
determining, based at least in part on the first feature vector, first classification data indicating a first classification associated with one or more words included in the textual representation (as classifying the information according to words – as dictionaries – col. 2 lines 55-65; col. 4 line 25 – col. 5 line 16);
Kuriki (5,144672) does not explicitly teach the dictionary models to contain intent data, however, Komissarchik (5,799,276) teaches dictionaries with intent information (col. 14 line 45 – col. 15 line 11).  Therefore, it would have been obvious to one of ordinary skill in the art of speech processing to modify the dictionaries of Kuriki (5,144672) with intent data, as taught by Komissarchik (5,799,276) because it would advantageously allow for the selection of the best intent, not just the most accurate grammatical string (Komissarchik (5,799,276), col. 6 lines 32-53). 

Kuriki (5,144672) in view of Komissarchik (5,799,276) teaches the method of claim 23, performing a speaker identification operation on audio data corresponding to the user request OR processing a device identifier corresponding to the user request to determine the user identification data (as using users entries and updating  Kuriki (5,144672) col. 4 line 25 – col. 5 line 15)..

As per claim 25, the combination of Kuriki (5,144672) in view of Komissarchik (5,799,276) determining the first classification data further comprises determining based at least in part of the first feature vector and a name entity recognition model (Komissarchik (5,799,276), col. 93 lines 40-50, as using a speech recognizer in conjunction with structural descriptors describing/labeling the speech word), and trained for general use with first user specific data (as, speaker dependent data in the form of a SD dictionary -- Kuriki (5,144672), col. 4 lines 34-40).

	As per claim 26, the combination of Kuriki (5,144672) in view of Komissarchik (5,799,276) teaches determining a first classification wherein the first gazetteer
comprises a second gazetteer originally configured for general use augmented with information
specific to the user (as pretraining with specific user information -- Kuriki (5,144672) col. 4 line 25 – col. 5 line 15).

Claims 27-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber (20120265528) in view of Yu (20090258333).

Gruber (20120265528) teaches a computer implemented method, comprising:
 obtaining a textual representation of a user request, the user request associated with user identification data (as taking input commands – para 0012, and converting via speech/natural language recognition – para 0014; and using user information to further define the intent – para 0017, 02226);
 	obtaining first user specific data associated with the user identification data; 
determining, 
 using the textual representation and the first classification data to determine intent data (as determining the user’s intent – para 0011); and sending the intent data to a component to execute a command associated with the intent data (and converting the user’s intent into tasks – para 0011);  

 and 

		Although Gruber (20120265528) teaches ranking and prioritizing matched words and selecting the best match -- para 0020-0024; examiner notes that it is old and notoriously well known in speech recognition that ranking a list of possible matches measured against a threshold Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to further detail the threshold measurements of Gruber (20120265528) with feature vector calculations and ranking, as taught by Yu (20090258333) because it would advantageously improve the efficiency of the recognition process (Yu (20090258333), para 0165, 0166).     

As per claim 28, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the common claim elements to claim 27 above (namely, the shared elements of claim 23), wherein determining the first classification data further comprises: determining, based at least in part on the first feature vector and a named entity recognition model, the first classification corresponding to the first word; and generating a first label associated with the first word, the first label indicating the first classification; (Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model);
determining, based at least in part on the first feature vector and the named entity recognition model, a second classification corresponding to a second word of the textual Gruber (20120265528), as labeling/identifying the function/task in the user phrase – para 0023, as determining the task ‘call’ separate from the pronoun ‘her’); 
and determining the first classification data, the first classification data including the first label and the second label (Gruber (20120265528), as determining the classification of the task itself – ‘call’ and the classification of the object – ‘her’ – para 0020-0024; also para 0127, 0150). 

As per claim 29, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the common claim elements to claim 27 above (namely, the shared elements of claim 23), wherein obtaining the textual representation further comprises: receiving, from a device, audio data that includes a representation of the user request; determining, based on at least one of an identity of the device or the audio data, the user identification data; and performing speech processing on the audio data to generate the textual representation ( Gruber (20120265528), as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065). 

As per claim 30, the combination of Gruber (20120265528) in view of Yu (20090258333), teaches the common claim elements to claim 27 above (namely, the shared elements of claim 23) wherein using the textual representation and the first classification data to determine the intent data further comprises: determining, using a first label included in the first classification data, that the first word is associated with the first classification, the first Gruber (20120265528), as labeling/identifying the function/task in the user phrase – para 0023, as determining the task ‘call’ separate from the pronoun ‘her’);
 determining, using a second label included in the first classification data, that a second word of the textual representation is associated with a second classification, the second classification indicating that the second word is a target of the command (Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model);
 determining the component associated with the command; and determining the intent data, the intent data indicating the command to be executed and additional information required to execute the command (Gruber (20120265528), as determining the classification of the task itself – ‘call’ and the classification of the object – ‘her’ – para 0020-0024; also para 0127, 0150). 

As per claim 31, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the common claim elements to claim 27 above (namely, the shared elements of claim 23) further comprising: obtaining second user specific data associated with the user identification data (Gruber (20120265528), as, in the example of ‘call him’, para 0238, the virtual assistant uses data associated with the user – para 0017, using profile information of the user; wherein in the profile information of the user, accessing personal contact lists – para 0018); creating a second feature vector corresponding to the textual representation, the second feature vector including a second feature value indicating that a second word of the textual representation is represented in the second user specific data Gruber (20120265528) teaches Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148)); and determining, based at least in part on the first feature vector and the second feature vector, the first classification data, wherein the first user specific data corresponds to a first list of words that are associated with names represented in a music catalog associated with the user identification data ( Gruber (20120265528) , wherein the personal user data can include names of songs – para 0194), and the second user specific data corresponds to a second list of words that are associated with locations associated with the user identification data ( Gruber (20120265528) , as determining the location of the intent request – para 0203-0205, and gps based – para 0131); with Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148). 

As per claim 32, Gruber (20120265528) teaches a computer implemented method, comprising: obtaining a textual representation of a user request, the user request associated with a device (as taking input commands – para 0012, and converting via speech/natural language recognition – para 0014; as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065);

Although Gruber (20120265528) teaches ranking and prioritizing matched words and selecting the best match -- para 0020-0024; examiner notes that it is old and notoriously well known in speech recognition that ranking a list of possible matches measured against a threshold defines that each possible match is assigned a value); Gruber does not explicitly state the use of feature vectors and measuring the values of feature vectors for a first and second feature vector (Gruber does teach separate categories such as a task category and a object category – reiterating, para 0020-0024); but does not state that these two categories are defined by feature vectors.  Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to further detail the threshold measurements of Gruber (20120265528) with feature vector calculations and ranking, as taught by Yu (20090258333) because it would advantageously improve the efficiency of the recognition process (Yu (20090258333), para 0165, 0166).

As per claim 33, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 32, further comprising: determining a device identifier corresponding to the device; determining device profile data corresponding to the device identifier; and identifying, using the device profile data, the first device specific data ( Gruber (20120265528) as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065). 

As per claim 34, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the common claim elements to claim 32 above; and further, wherein: determining the first classification data further comprises determining, based at least in part on the first feature vector and a named entity recognition model, the first classification; the named entity recognition model is trained for general use (Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech Gruber (20120265528) as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065. 

As per claim 35, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 32, wherein: determining the first classification data further comprises determining, based at least in part on the first feature vector and a named entity recognition model, the first classification (Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model); and the first device specific data comprises a gazetteer with a first portion configured for general use and a second portion including information specific to the device ( Gruber (20120265528) -- based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065). 

As per claim 36, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 32, wherein creating the first feature vector further comprises: determining that the first word is included in the textual representation; determining that the first word is represented in the first device specific data ( Gruber (20120265528) , as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para Gruber (20120265528) teaches ranking and prioritizing matched words and selecting the best match -- para 0020-0024; examiner notes that it is old and notoriously well known in speech recognition that ranking a list of possible matches measured against a threshold defines that each possible match is assigned a value;  Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148).   . 

As per claim 37, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 32, wherein determining the first classification data further comprises: determining, based at least in part on the first feature vector (as, Gruber (20120265528) teaches ranking and prioritizing matched words and selecting the best match -- para 0020-0024; examiner notes that it is old and notoriously well known in speech recognition that ranking a list of possible matches measured against a threshold defines that each possible match is assigned a value;  Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148); and a named entity recognition model, the first classification corresponding to the first word; generating a first label associated Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model);; determining, based at least in part on the first feature vector and the named entity recognition model, a second classification corresponding to a second word of the textual representation; generating a second label associated with the second word, the second label indicating the second classification ( Gruber (20120265528), as labeling/identifying the function/task in the user phrase – para 0023, as determining the task ‘call’ separate from the pronoun ‘her’); and determining the first classification data, the first classification data including the first label and the second label (Gruber (20120265528), as determining the classification of the task itself – ‘call’ and the classification of the object – ‘her’ – para 0020-0024; also para 0127, 0150). 

As per claim 38, the combination of Gruber (20120265528) in view of Yu (20090258333)  teaches the computer-implemented method of claim 32, further comprising: obtaining second device specific data associated with the device (Gruber (20120265528), as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065); creating a second feature vector corresponding to the textual representation, the second feature vector including a second feature value indicating that a second word of the textual representation is represented in the second device specific data (the task flow manager analyzes the phrase “call her” or “call herb” and recognizes the function word – ‘call’, which is not related to the user preferences, whereas ‘her’ or ‘herb’ is analyzed and understood to mean someone that Gruber (20120265528) , wherein the personal user data can include names of songs – para 0194), and the second device specific data corresponds to a second list of words that are associated with locations associated with the device ( Gruber (20120265528) , as determining the location of the intent request – para 0203-0205, and gps based – para 0131); with Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148). 

As per claim 39, Gruber (20120265528) teaches a computer implemented method, comprising: obtaining a textual representation of a user request (as taking input commands – para 0012, and converting via speech/natural language recognition – para 0014; as based on the type of device and applications available on the device – para 0016, determining the type of action is requested and can be performed – para 0016, para 0025, para 0064-0065); obtaining location data associated with the user request ( Gruber (20120265528) , as determining the location of the intent request – para 0203-0205, and gps based – para 0131); Gruber (20120265528) , as determining the location of the intent request – para 0203-0205, and gps based – para 0131); determining, 
Although Gruber (20120265528) teaches ranking and prioritizing matched words and selecting the best match -- para 0020-0024; examiner notes that it is old and notoriously well known in speech recognition that ranking a list of possible matches measured against a threshold defines that each possible match is assigned a value); Gruber does not explicitly state the use of feature vectors and measuring the values of feature vectors for a first and second feature vector (Gruber does teach separate categories such as a task category and a object category – reiterating, para 0020-0024); but does not state that these two categories are defined by feature vectors.  However, Yu (20090258333) teaches the grouping of speech features into vectors of elements relating to word sequence and semantic meaning (para 0008), and using a distance measure to rank the elements (para 0148).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to further detail the threshold measurements of Gruber (20120265528) with feature vector calculations and ranking, as taught by Yu (20090258333) because it would advantageously improve the efficiency of the recognition process (Yu (20090258333), para 0165, 0166). 

Gruber (20120265528) in view of Yu (20090258333)  teaches the computer-implemented method of claim 39, wherein obtaining the location data further comprises: determining that the user request originated at a first device during a first time period ( Gruber (20120265528), as processing based on current location – para 0131); 
determining a geographic location corresponding to the user request, the determining further comprising at least one of: determining an address associated with the first device, receiving first global positioning system (GPS) data corresponding to the user request, the first GPS data indicating a first location of the first device during the first time period, or receiving second GPS data corresponding to a second device associated with the first device, the second GPS data indicating a second location of the second device during the first time period (examiner notes that the above limitations are in the alternative, and hence, Gruber (20120265528) teaches the claim elements of receiving the first gps data corresponding to the user request, the first gps data indicating a first location of the first device during the first time period – para 0130-0132, as determining location based on address of current location);
 and determining the location data using the geographic location, wherein the location data corresponds to a list of words corresponding to a population of users associated with the geographic location (as using contacts, para 0262-0263, based on location – para 0120). 

As per claim 41, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 39, wherein: determining the first classification data further comprises determining, based at least in part on the first feature vector and a named entity recognition model, the first classification; the named entity Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model); and the location data comprises a gazetteer associated with a geographic location (as location based business – para 0122-0124). 

As per claim 42, the combination of Gruber (20120265528) in view of Yu (20090258333) teaches the computer-implemented method of claim 39, wherein: determining the first classification data further comprises determining, based at least in part on the first feature vector  and a named entity recognition model, the first classification; and the location data comprises a gazetteer with a first portion configured for general use (Gruber (20120265528), as using the personal names of the address book of the user, to limit the general speech model – para 0020-0024, in other words, the classification of ‘personal contact list of the user’ limits the generic speech model) and a second portion including information specific to a geographic location (as limiting based on the current location – para 0131). 

Allowable Subject Matter

Claims 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 01/042021 have been fully considered but they are not persuasive.  As per applicants arguments against the Kuriki reference, examiner argues that the input speech of the user represents a word/text word, and the current claim scope pertains to a ‘representation’, and hence the Kuriki reference applies.  Examiner recommends further claim amendments to overcome, and further notes the Gruber reference meeting the claim scope as well.  As per applicants arguments against the Gruber reference, examiner argues that applicant is cross referencing claim features to the prior art references, ie, the Yu reference is used to teach vector values, and not the Gruber reference, as noted above in the stated rejection; and it is the vector calculation themselves from the Yu reference, applied to the categories/meanings of the Gruber reference, in combination, to meet the claim limitations.  In addition to applicants arguments crossing claim features to the opposite reference, applicants arguments do not provide for a compare/contrast of the combination of Gruber in view of Yu, as applied to the claim elements.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
  








Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
04/08/2021